DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-4, 7-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-16 of U.S. Patent No. 11,255,092 in view of US Patent No. 6,223,488. All the limitations taught in claims 1-4, 7-16 of related U.S. Patent No. 11,255,092 are taught in claims 1-4, 7-16 of this Application except a plurality of stiffening ridges in the securing flange portion. However, U.S. Patent No. 6,223,488 discloses the obviousness of adding a plurality of stiffening ridges to the securing flange portion of a panel. Therefore adding stiffening ridges in the securing flange portion is not a patentable difference over this present Application 17/068,350 and a Terminal Disclaimer is required.


Claims 1-4, 7-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-16 of U.S. Patent No. 11,255,092. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-4, 7-16 are generic to all that is recited within claims 1-4, 7-16 of U.S. Patent No. 11,255,092. In other words, claims 1-4, 7-16 of U.S. Patent No. 11,255,092 fully encompass the subject matter of claims 1-4, 7-16 and therefore anticipate claims 1-4, 7-16. Since claims 1-4, 7-16 are anticipated by claims 1-4, 7-16 of the Patent, they are not patentably distinct from claims 1-4, 7-16 of U.S. Patent No. 11,255,092. Thus, the invention of claims 1-4, 7-16 of the Patent is in effect a “species” of the “generic” invention of claims 1-4, 7-16. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-4, 7-16 are fully anticipated, (fully encompassed), by claims 1-4, 7-16 of the Patent, claims 1-4, 7-16 are not patentably distinct from claims 1-4, 7-16 of U.S. Patent No. 11,255,092, regardless of any additional subject matter present in claims 1-4, 7-16. 



Allowable Subject Matter
Claims 18-20 are allowed.
Claims 5-6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
In response to the argument that the non-statutory double patenting rejection of 1-4 and 7-16 be withdrawn since 17/068350 is a CIP requiring stiffening ridges in the securing flange portion of the siding panel, the examiner argues that this limitation is not a patentable difference over the present application in view of US Patent No. 6,223,488 as set forth in the Double Patenting rejection. A Terminal Disclaimer is required.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633